Title: To Benjamin Franklin from Joseph Galloway, 21 June 1770
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Friend
Philada. June 21. 1770
A number of new Engagements occasioned by the Death of Mr. Growdon, which detained me in the Country for the most part of several Months, prevented my acknowledging the Receipt of your Favors of Jany. 11. Mar. 21. and April 10th. I am much obliged to you for the State of American Affairs on your Side the Water, containd in yours of Mar. 21. The M[inistr]y are much Mistaken in imagining that there ever will be an Union either of Affections or Interest between G. Britain and America untill Justice is done to the latter and there is a full Restoration of its Liberties. The People here are resolved to adhere to their former Non Importation Agreement. The People of Boston and Maryland are of the same Opinion untill the Duty on Tea is taken off. The Yorkers and Rhode Islanders seem to be divided among them selves, but I think they will soon concur to support the Cause of Liberty.
I am greatly Surprized at the Conduct of Administration in Relation to the New York and New Jersey Paper Money Bills. The Reason assigned for their Rejections are really rediculous——And can be accounted for on no other Ground, than that they are determined, the Americans shall not have any Paper Medium at all. Is not every Promisor in a Promisary Note obliged to receive his Note, every Banker to take his Bill and every Drawer of a Bill of Exchange to take it back if not paid, and yet I never understood that such Notes or Bills were ever deem’d Legal Tender? When I Lend to or deposit with another £100 he gives me Paper, or a Promisory Note for Repayment. Is he not Obliged to receive his Paper and deliver me my deposit? Such is the Case of a Bank Bill, and Inland Bill of Exchange as well as foreign, and the same is the Case with Respect to American Paper Money. A Farmer Pledges his Land with the Government and takes Paper——when he comes to redeem his Pledge ought he not to return the Paper, and ought not the Government to be obliged to receive [it] in Discharge of the Land? To say that the Statute [is] intended to prevent this is to say it is Prohibitory of all Paper Money in America. But How is their Conduct on this Occasion to be reconciled with what has passed heretofore? Several of our late Laws for the support of Government and the Act for Payment of the Debts of the House of Employment were liable to the same Objection, and yet they have been laid before the King in Council and passed unrepealed.
I am much pleased with your Information that Mr. Jackson is appointed Council to the Board of Trade. From his good Disposition towards America, his Knowledge of our Affairs and his great Candor and Integrity we have good Reason to hope our Laws will not be rejected on frivolous Pretences and Partial Policy.
Nothing occured in our Winter or Spring Sittings worth communicating, or engaged as I have been, I shoud have wrote to you on what Passed. Several Matters of Consequence was agitated, but faild, some in the House Some with the Governor——particularly a Loan Office Bill which he rejected, (tho the Disposition of the Money was to have been by Act of Assembly) because we would not give him, in a Manner the sole Nomination of the Trustees. But this I do not now regret, since I have been informed of the Temper the Ministry are in with respect to American Currency. I am, Dear Friend, with great sincerity Yours most Affectionately
J. Galloway
 
Addressed: To / Benjamin Franklin Esquire / Deputy Post Master General / of North America in / Craven Street / London
Endorsed: Mr Galloway  June 21. 1770
